

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 17th day of October, 2017, by and between SILICON VALLEY BANK
(“Bank”) and LIMELIGHT NETWORKS, INC., a Delaware corporation (“Borrower”) whose
address is 222 South Mill Avenue, 8th Floor, Tempe, Arizona 85281.
RECITALS
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of November 2, 2015, as amended by that certain First Loan
Modification Agreement dated as of March 30, 2016, and as further amended by
that certain Second Loan Modification Agreement dated as of October 25, 2016 (as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the Revolving Line Maturity Date, (ii) increase the Revolving Line, (iii) amend
a certain financial covenant, and (iv) make certain other revisions to the Loan
Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.


2.1    Section 2.3 (Overadvances). Section 2.3 is amended by deleting the
reference to “the Default Rate” therein and inserting in lieu thereof “a per
annum rate equal to the rate that is otherwise applicable to Advances plus three
percent (3.0%)”.
2.2    Section 2.5 (Fees). The first sentence of subsection (c) of Section 2.5
is deleted in its entirety and replaced with the following:




--------------------------------------------------------------------------------




“A fee (the “Unused Revolving Line Facility Fee”), payable quarterly in arrears
on the last day of each quarter, and on the Revolving Line Maturity Date, in an
amount equal to two-tenths of one percent (0.20%) per annum of the average
unused portion of the Revolving Line, as determined by Bank in accordance with
this Section 2.5(c).”


2.3    Section 3.2 (Conditions Precedent to all Credit Extensions). Subsections
(a) and (b) of Section 3.2 are deleted in their entirety and replaced with the
following:
“    (a)    timely receipt of the Credit Extension request, a Notice of
Borrowing and any materials and documents required by Section 3.4;


(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”


2.4    Section 3.4 (Procedures for Borrowing). Section 3.4 is deleted in its
entirety and replaced with the following:
“    3.4    Procedures for Borrowing.
(a)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement, an Advance shall be made
upon Borrower’s (via an individual duly authorized by an Administrator)
irrevocable written notice delivered to Bank in the form of a Notice of
Borrowing or without instructions if any Advances is necessary to meet
Obligations which have become due. The Notice of Borrowing shall be made by
Borrower through Bank’s online banking program, provided, however, if Borrower
is not utilizing Bank’s online banking program, then such Notice of Borrowing
shall be in the form attached hereto as Exhibit C and shall be executed by an
Authorized Signer. Bank shall have received satisfactory evidence that the Board
has approved that such Authorized




--------------------------------------------------------------------------------




Signer may provide such notices and request Advances. The Notice of Borrowing
must be received by Bank prior to 12:00 p.m. Pacific time, (i) at least three
(3) Business Days prior to the requested Funding Date, in the case of any LIBOR
Advance, and (ii) on the requested Funding Date, in the case of a Prime Rate
Advance, specifying: (1) the amount of the Advance; (2) the requested Funding
Date; (3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and (4) the duration of the Interest Period applicable to any such
LIBOR Advances included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Advance
comprised of LIBOR Advances, such Interest Period shall be one (1) month.
Notwithstanding any terms in this Agreement to the contrary, each LIBOR Advance
shall not be less than One Million Dollars ($1,000,000.00) and shall be in a
multiple of One Hundred Thousand Dollars ($100,000.00). In addition to such
Notice of Borrowing, Borrower must promptly deliver to Bank by electronic mail
or through Bank’s online banking program such reports and information, including
without limitation, a Borrowing Base Report, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.
(b)    On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account and, subsequently, shall transfer such proceeds by
wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
applicable Designated Deposit Account.”
2.5    Section 3.5 (Conversion and Continuation Elections). Subsection (b) of
Section 3.5 is deleted in its entirety and replaced with the following:
“    (b)    Borrower shall deliver a Notice of Conversion/Continuation by
electronic mail via Bank’s online banking program to be received by Bank prior
to 12:00 p.m. Pacific time (i) at least three (3) Business Days in advance of
the Conversion Date or Continuation Date, if any Advances are to be converted
into or continued as LIBOR Advances; and (ii) on the Conversion Date, if any
Advances are to be converted into Prime Rate Advances, in each case specifying
the:


(1)    proposed Conversion Date or Continuation Date;


(2)    aggregate amount of the Advances to be converted or continued;


(3)    nature of the proposed conversion or continuation; and






--------------------------------------------------------------------------------




(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.”


2.6    Section 3.7 (Additional Requirements/Provisions Regarding LIBOR
Advances). The first sentence of subsection (d) of Section 3.7 is deleted in its
entirety and replaced with the following:
“If it shall become unlawful for Bank to continue to fund or maintain any LIBOR
Advances, or to perform its obligations hereunder, or if the LIBOR Rate becomes
unavailable for any reason, upon demand by Bank, Borrower shall prepay the LIBOR
Advances in full with accrued interest thereon and all other amounts payable by
Borrower hereunder (including, without limitation, any amount payable in
connection with such prepayment pursuant to Section 3.6(c)(ii)).”
2.7    Section 5.3 (Accounts Receivable). The third sentence of subsection (b)
of Section 5.3 is deleted in its entirety and replaced with the following:
“Borrower has no knowledge of any actual or imminent Insolvency Proceeding of
any Account Debtor whose accounts are Eligible Accounts in any Borrowing Base
Report.”

2.8    Section 6.2 (Financial Statements, Reports, Certificates). Subsection (a)
of Section 6.2 is deleted in its entirety and replaced with the following:
“    (a)    a Borrowing Base Report (and any schedules related thereto and
including any other information requested by Bank with respect to Borrower’s
Accounts) (i) with each request for an Advance, (ii) within thirty (30) days
after the last day of each month in which Advances are outstanding or an Advance
request has been made, and (iii) thirty (30) days after the last day of each
quarter to the extent not required pursuant to (ii) during any month in such
quarter;”


2.9    Section 6.3 (Accounts Receivable). The following language is hereby
inserted at the end of Subsection (c) of Section 6.3 thereof:
“Borrower hereby authorizes Bank to transfer to the Cash Collateral Account any
amounts that Bank reasonably determines are proceeds of the Accounts (provided
that Bank is under no obligation to do so and this allowance shall in no event
relieve Borrower of its obligations hereunder).”


2.10    Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
hereby amended by inserting the following to appear at the end thereof:
“Notwithstanding the foregoing, no such audit or inspection shall be conducted
after the Third Amendment Effective Date so long as no Advance is requested, but
an audit or inspection must be completed with results satisfactory to Bank in
its




--------------------------------------------------------------------------------




sole discretion prior to Bank making the first Advance after the Third Amendment
Effective Date.”


2.11    Section 6.9 (Financial Covenants). Subsection (c) of Section 6.9 is
deleted in its entirety and replaced with the following:
“    (c)    Minimum Liquidity. Maintain at all times, to be tested (i) as of the
last day of each month in which Advances are outstanding at any time or an
Advance request has been made and (ii) as of the last day of each quarter to the
extent not tested pursuant to (i) during any month in such quarter, Liquidity of
at least Ten Million Dollars ($10,000,000.00), of which at least Five Million
Dollars ($5,000,000.00) shall be unrestricted and unencumbered (other than Liens
in favor of Bank pursuant to the general security interest granted in this
Agreement) cash and Cash Equivalents held by Borrower in Deposit Accounts or
Securities Accounts in Borrower’s name maintained with Bank or Bank’s
Affiliates.”
2.12    Section 6.14 (Online Banking). Section 6.14 is hereby inserted
immediately following Section 6.13:
“    6.14    Online Banking.


(a)    Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).


(b)    Comply with the terms of the “Banking Terms and Conditions” and ensure
that all persons utilizing the online banking platform are duly authorized to do
so by an Administrator. Bank shall be entitled to assume the authenticity,
accuracy and completeness on any information, instruction or request for a
Credit Extension submitted via the online banking platform and to further assume
that any submissions or requests made via the online banking platform have been
duly authorized by an Administrator.”


2.13    Section 8.2 (Covenant Default). Subsection (a) of Section 8.2 is deleted
in its entirety and replaced with the following:
“    (a) Borrower fails or neglects to perform any obligation in Sections 6.3,
6.4, 6.5, 6.6, 6.8, 6.9, 6.10, or 6.14, or violates any covenant in Section 7;”




--------------------------------------------------------------------------------




2.14    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:
“    “Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts, Affiliate shall include a Specified
Affiliate.”
“    “Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Report (and as may
subsequently be updated by Bank based upon information received by Bank
including, without limitation, Accounts that are paid and/or billed following
the date of the Borrowing Base Report); provided, however, that Bank has the
right, after consultation and prior notice to Borrower, to decrease the
foregoing percentage in its good faith business judgment to mitigate the impact
of events, conditions, contingencies, or risks which may adversely affect the
Collateral or its value.”
“    “LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.00001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance; provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.”


“    “LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.00001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.”


“    “LIBOR Rate Margin” is two and one-half of one percent (2.50%).”


“    “Prime Rate” is the rate of interest per annum from time to time published
in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that, in the
event such rate of interest is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; and provided further that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable




--------------------------------------------------------------------------------




for any reason as determined by Bank, the “Prime Rate” shall mean the rate of
interest per annum announced by Bank as its prime rate in effect at its
principal office in the State of California (such Bank announced Prime Rate not
being intended to be the lowest rate of interest charged by Bank in connection
with extensions of credit to debtors); provided that, in the event such rate of
interest is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”
“    “Prime Rate Margin” is zero percent (0.00%).”
“    “Revolving Line” is an aggregate principal amount not to exceed Ten Million
Dollars ($10,000,000.00) outstanding at any time.”
“    “Revolving Line Maturity Date” is November 2, 2019.”    
2.15    Section 13 (Definitions). Subsections (a), (e), (q) and (t) in the
definition of “Eligible Accounts” set forth in Section 13.1 are hereby deleted
in their entirety and replaced with the following:
“    (a)    Accounts (i) for which the Account Debtor is Borrower’s Affiliate,
officer, employee, investor, or agent, and Accounts that are intercompany
Accounts;”
“    (e)    Accounts owing from an Account Debtor (i) which does not have its
principal place of business in the United States, Canada, Australia, Mexico,
India, Japan, China, Singapore, South Korea, Israel, Malta, the United Kingdom,
Ireland, France, Germany, Switzerland, Norway, Sweden, Finland, Luxembourg,
Portugal, Monaco, Austria, Denmark, and the United Arab Emirates or (ii) whose
billing address (as set forth in the applicable invoice for such Account) is not
in the United States, Canada, Australia, Mexico, India, Japan, China, Singapore,
South Korea, Israel, Malta, the United Kingdom, Ireland, France, Germany,
Switzerland, Norway, Sweden, Finland, Luxembourg, Portugal, Monaco, Austria,
Denmark, and the United Arab Emirates, unless in the case of both (i) and (ii)
such Accounts are otherwise approved by Bank in writing on a case by case basis
in its sole discretion;”


“    (q)    Accounts for which Borrower has permitted Account Debtor’s payment
to extend beyond ninety (90) days (including Accounts with a due date that is
more than ninety (90) days from invoice date);”


“    (t)    Accounts in which the Account Debtor disputed liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;”






--------------------------------------------------------------------------------




2.16    Section 13 (Definitions). The definition of “Eligible Accounts” in
Section 13.1 is hereby amended by deleting “.” where it appears at the end
thereof and inserting in lieu thereof “; and”, and then inserting the following:
“    (x)    Accounts in which Bank does not have a first priority, perfected
security interest under all applicable laws;”
“    (y)    Accounts with or in respect of accruals for marketing allowances,
incentive rebates, price protection, cooperative advertising and other similar
marketing credits, unless otherwise approved by Bank in writing; and”
“    (z)    Accounts with customer deposits and/or with respect to which
Borrower has received an upfront payment, to the extent of such customer deposit
and/or upfront payment.”


2.17    Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1:
“    “Administrator” is an individual that is named:


(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and


(b)     as an Authorized Signer of Borrower in an approval by the Board.”


“    “Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.”


“    “Specified Affiliate” is any Person (a) more than ten percent (10.0%) of
whose aggregate issued and outstanding equity or ownership securities or
interests, voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (ii) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.”


“    “Third Amendment Effective Date” is October 17, 2017.”


2.18    Section 13 (Definitions). The following defined term set forth in
Section 13.1 is deleted in its entirety:
“    “Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit E.”




--------------------------------------------------------------------------------




2.19    Exhibit B (Compliance Certificate). The Compliance Certificate appearing
as Exhibit B to the Loan Agreement is deleted in its entirety and replaced with
the Compliance Certificate attached as Schedule 1 attached hereto.
2.20    Exhibit C (Notice of Borrowing). The Notice of Borrowing appearing as
Exhibit C to the Loan Agreement is deleted in its entirety and replaced with the
Notice of Borrowing attached as Schedule 2 attached hereto.
2.21    Exhibit D (Notice of Conversion/Continuation). The Notice of
Conversion/Continuation appearing as Exhibit D to the Loan Agreement is deleted
in its entirety and replaced with the Notice of Conversion/Continuation attached
as Schedule 3 attached hereto.
2.22    Exhibit E. The Transaction Report (as defined in the Loan Agreement
until the date of this Amendment) appearing as Exhibit E to the Loan Agreement
is deleted in its entirety and replaced with the following: “Exhibit E –
Intentionally Omitted”.
3.    Post-Closing Condition. Borrower hereby acknowledges and agrees that
Borrower will deliver to Bank, on or before the date that is fifteen (15) days
from the date of this Amendment, in form and substance satisfactory to Bank, a
certificate of good standing from the State of Delaware dated as of a date no
earlier than thirty (30) day s prior to the date of this Amendment. Borrower
acknowledges and agrees that the failure of Borrower to satisfy any requirements
set forth in the immediately preceding sentence within fifteen (15) day s from
the date of this Amendment shall result in an immediate Event of Default under
the Loan Agreement for which there shall be no grace or cure period.


4.    Limitation of Amendments.
4.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;




--------------------------------------------------------------------------------




5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of November 2, 2015, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof.
7.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.




--------------------------------------------------------------------------------




9.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment to Bank of (i) a fully-earned, non-refundable amendment
fee in an amount equal to Twenty-Five Thousand Dollars ($25,000.00) and (ii)
Bank’s legal fees and expenses incurred in connection with this Amendment.
[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
BORROWER


SILICON VALLEY BANK




By:  /s/ Matt Kelty_______________
Name:  Matt Kelty_______________
Title:  Vice President_____________


LIMELIGHT NETWORKS, INC.


By:  /s/ Sajid Malhotra____________
Name:  Sajid Malhotra____________
Title:  CFO                 _____________











--------------------------------------------------------------------------------





Schedule 1


EXHIBIT B
COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK                Date:                 
FROM: LIMELIGHT NETWORKS, INC.


The undersigned authorized officer of LIMELIGHT NETWORKS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.




--------------------------------------------------------------------------------




Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Financial statements
Monthly within 30 days when Advances are outstanding or requested in said month
Yes No
Compliance Certificate
Monthly within 30 days when Advances are outstanding or requested in said month;
otherwise, quarterly within 30 days
Yes No
10‑Q, 10‑K (including opinion of auditors) and 8-K
Within 5 days after filing with SEC
Yes No
A/R & A/P Agings and Deferred Revenue Report
Monthly within 30 days when Advances are outstanding or requested in said month;
otherwise, quarterly within 30 days
Yes No
Borrowing Base Reports
Monthly within 30 days when Advances are outstanding or requested in said month;
otherwise, quarterly within 30 days
Yes No
Board-approved Projections
FYE within 60 days and as updated or amended
Yes No









Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain at all times:
 
 
 
Liquidity (tested monthly when Advances are outstanding or requested in said
month; otherwise, quarterly)
$10,000,000.00 ($5,000,000 in in accounts with
Bank and
Bank’s Affiliates)
$_______
($_______ in in accounts with
Bank and
Bank’s Affiliates)


Yes No





The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.




--------------------------------------------------------------------------------




New Office, Business or Bailee Locations
Borrower
Collateral Description
Value of Collateral
 
 
 
 
 
 
 
 
 
 
 
 



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


LIMELIGHT NETWORKS, INC.




By:    
Name:    
Title:    
BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No







--------------------------------------------------------------------------------




SCHEDULE 1 TO COMPLIANCE CERTIFICATE

FINANCIAL COVENANT OF BORROWER
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________


I.    Liquidity (Section 6.9(c))
Required:    $10,000,000.00
Actual:        $___________________
A.
Aggregate amount of unrestricted and unencumbered (other than Liens in favor of
Bank pursuant to the general security interest granted in this Agreement) cash
and Cash Equivalents held at such time by Borrower in Deposit Accounts or
Securities Accounts in Borrower’s name maintained with Bank or Bank’s Affiliates
(must be at least $5,000,000.00)


$   


B.
Availability Amount
$   


C.
Liquidity (line A plus line B)
$   





Is line C equal to or greater than $10,000,000.00?
  No, not in compliance                      Yes, in compliance






--------------------------------------------------------------------------------






Schedule 2


EXHIBIT C
FORM OF NOTICE OF BORROWING


LIMELIGHT NETWORKS. INC.
Date: ______________
To:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: IMX Production
Email: imxproduction@svb.com; MKelty@svb.com    
    
RE:    Loan and Security Agreement dated as of November 2, 2015 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between Limelight Networks, Inc. (the “Borrower”), and Silicon Valley Bank
(the “Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of an Advance.
The Funding Date, which shall be a Business Day, of the requested borrowing is
_______________.
The aggregate amount of the requested Advance is $_____________.
The requested Advance shall consist of $___________ of Prime Rate Advances and $
______ of LIBOR Advances.
The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true and correct in all material respects as of such date;
(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance; and
(c)    the requested Advance will not cause the aggregate principal amount of
the outstanding Advances to exceed the lessor of (i) the Borrowing Base and (ii)
the Revolving Line.






--------------------------------------------------------------------------------






BORROWER                LIMELIGHT NETWORKS, INC.
By:                          
Name:                          
Title:                          
            
For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 











--------------------------------------------------------------------------------






Schedule 3


EXHIBIT D


FORM OF NOTICE OF CONVERSION/CONTINUATION


LIMELIGHT NETWORKS. INC.
Date:                        
To:    Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: IMX Production
Email: imxproduction@svb.com; MKelty@svb.com    
    
RE:    Loan and Security Agreement dated as of November 2, 2015 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between Limelight Networks, Inc. (the “Borrower”) and Silicon Valley Bank
(the “Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is

$                          or [continued] is $
                                  .
3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    with respect to a request for a conversion to or continuation of a LIBOR
Advance, no Default or Event of Default has occurred and is continuing, or would
result from such proposed conversion; and
(b)    the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed the lessor of (i) the
Borrowing Base and (ii) the Revolving Line.
BORROWER                LIMELIGHT NETWORKS, INC.
By:                          
Name:                          
Title:                          




--------------------------------------------------------------------------------




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 







